UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 27, 2009 LiveDeal, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 001-33937 85-0206668 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2490 East Sunset Road, Suite 100, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip code) (702) 654-9646 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. In connection with the appointment of Richard F. Sommer as the new President and Chief Executive Officer of LiveDeal, Inc., (the “Company”), he and the Company entered into an Employment Agreement effective May 19, 2009 (the “Employment Agreement”).The Employment Agreement provides for a three-year employment term. Pursuant to the Employment Agreement, Mr. Sommer will be paid an annual salary of $300,000 and will be eligible to receive a bonus of up to $100,000 per year if the Company achieves certain performance targets established by the Company’s Board of Directors and/or its Compensation Committee.Mr.
